Citation Nr: 1105834	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from July 1945 to May 
1946, and from October 1950 to July 1953.  Honors include 
Asiatic-Pacific Campaign Medal. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for tinnitus.  

In November 2005 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  According to the examiner, 
the bilateral hearing loss "is, at least in part, as likely as 
not a result of events during active military service."  
Unfortunately, the examiner did not opine as to whether the 
veteran's tinnitus is connected to the service connected hearing 
loss.  Therefore, this matter is being remanded to expansion of 
examiner's opinion.

Notice to the veteran that advises him of how VA determines 
disability ratings and effective dates should also be issued.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:

1.  Issue notice to the veteran in compliance 
with Dingess/Hartman v. Nicholson which 
advises him of how VA determines disability 
ratings and effective dates.

2.  Refer the issue of service connection 
for left ear hearing loss back to the 
November 2005 C&P examiner for 
clarification of that examiner's November 
2005 opinion.  In view of the examiner's 
opinion that the veteran's hearing loss is 
related to active military service the 
examiner is requested to explain why the 
veteran's tinnitus is at least as likely 
as not (50 percent or greater probability) 
related to a period of active service.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




